PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/256,754
Filing Date: 6 Sep 2016
Appellant(s): Ma, Tao



__________________
Frank Chen Patent & IP Services
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection

The following ground(s) of rejection are applicable to the appealed claims. 

a.	Claims 1-8, 12-15, and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

b.	Claim(s) 1, 7, 12, 13, 28-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,979,032 (“Hester”) in view of US 2013/0085669 (“Bailey”), and further in view of US 2015/0336668 (“Pasko”).

c.	Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hester in view of Bailey, further in view of Pasko, and further in view of US 2014/0252168 (“Brody”).
Claim(s) 8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hester in view of Bailey, in view of Pasko, and further in view of US 2004/0267412 (“Arnouse’”).

e.	Claim(s) 14, 15, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hester in view of Bailey, further in view of Pasko, and further in view of US 2016/0068264 (“Ganesh”).

 (3) Response to Argument
1.	Rejection of Claim(s) 1 and 28 under 35 U.S.C. 103 as being unpatentable over Hester in view of Bailey, and further in view of Pasko.
(1)	Appellant argues in the appeal brief, as follows: 
Rejections under 35 U.S.C. § 103(a)
In response to rejections under 35 U.S.C. § 103 in the final Office Action mailed on 30 September 2020 (hereinafter “0930 OA”), Appellant submits that the rejections cannot be sustained because:
When establishing a prima facie case of obviousness when rejecting claims under 35 U.S.C. § 103(a), Examiner’s cited art must render obvious the claimed invention as a whole: 
To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to that person. 
Examiner has failed to establish a prima facie case of obviousness because there is at least one fundamental distinction between the cited references, Hester, Bailey, and Pasko, and the claimed invention. Specifically, there is nothing in Hester, Bailey, and Pasko, either expressly or inherently, that discloses the disclosed flight plan modification procedure.
Rejections of Independent Claims 1 and 28
The Examiner rejected independent claims 1 and 28 under 35 U.S.C. § 103 as being unpatentable over Hester, Bailey, and Pasko. Appellant respectfully disagrees with the rejection. The rejection of independent claims 1 and 28 is improper because there is at least one fundamental distinction between the cited references, Hester, Bailey, and Pasko, and the claimed invention. Specifically, there is nothing in Hester, Bailey, and Pasko, either expressly or inherently, that discloses the disclosed flight plan modification procedure.
Note that because claim 28, which is directed to a method; and claim 1, which is directed to a system, include similarly rejected limitations, Appellant addresses the rejections for all of the claims in the following section.
Embodiments of the present invention provide a technique for modifying the original flight plan in flight to mitigate any safety issue which can affect the flight, which requires the collaborations between the ground control system on the ground and the onboard computer of the designated VTOL aircraft carrying out of the transport task in the air. Specifically, during the flight of the designated VTOL aircraft based on the original flight plan controlled by the onboard computer of the designated VTOL aircraft, the ground control system can continue to receive flight status data collected by a set of sensors installed on the designated VTOL aircraft from the onboard computer of the designated VTOL aircraft. Note that, the flight status data are collected during the flight by the set of sensors installed on the designated VTOL aircraft. 
Next, the ground control system processes the flight status data to identify any safety issue which can affect the flight. For example, some safety issues that can affect the flight can include weather threat along the flight route, aircraft malfunction, and passenger emergency, among others. When a safety issue is identified in the flight status data, the ground control system then modifies the original flight plan to generate a modified flight plan, and subsequently reprograms the onboard computer of the designated VTOL aircraft with the modified flight plan, which includes a modified flight route. Note that this involves transmitting the modified flight plan from the ground control system to the designated VTOL aircraft. To control the remaining flight of the designated VTOL aircraft to carry out the transportation service, the onboard computer of the designated VTOL aircraft executes the modified flight plan, e.g., by converting the modified flight plan into a sequence of flight instructions and automatically controlling the designated VTOL aircraft with the sequence of flight instructions to transport the passenger to the destination location according to a modified flight route.
Because 0930 OA has admitted that Hester does not discloses the disclosed flight plan modification procedure,” the following arguments focus on Bailey and Pasko references.
Examiner relied on Bailey, pars. [0006]-[0007] (already quoted above) to reject the disclosed flight plan modification procedure (except for the embedded feature that “flight status data collected by a set of sensors on the first VTOL aircraft’).” However, the quoted pars. [0006]-[0007] in Bailey at most discloses requesting a new flight plan from a ground-based operations center or air traffic controller by an aircraft, and the request can by combined with the current flight route or flight plan. Bailey further discloses in par. [0006]-[0007] that there are no known tools to decode or parse the flight message and no known solutions to translated and encode the flight information. Clearly, instead of providing specific steps toward modifying an existing flight plan, Bailey in par. [0006]-[0007] merely laid out problems. There is absolutely nothing in Bailey, par. [0006]-[0007] and elsewhere in Bailey which remotely resembles the disclosed flight plan modification procedure. 
Pasko at most discloses using an UAV platform to receive feedback from the particular UAV 220, during traversal of the most efficient flight path by the particular UAV 220, the UAV platform may modify the flight path instructions based on the feedback, and may provide the modified flight path instructions to the particular UAV 220. However, Pasko fails to disclose the multiple specific features recited in the disclosed flight plan modification procedure including: (1) processing the flight status data to identify a set of safety issues that can affect the flight; (2) when a safety issue in the set of safety issues is identified in the flight status data, modifying the first flight plan to generate a second flight plan; and (3) reprogramming the onboard computer of the first VTOL aircraft with the second flight plan. 
Hence, it is clear that none of Hester, Bailey, and Pasko goes as far as to disclose every step in the disclosed flight plan modification procedure, in particular the combined steps of: (1) processing the flight status data to identify a set of safety issues that can affect the flight: (2) when a safety issue in the set of safety issues is identified in the flight status data, modifying the first flight plan to generate a second flight plan; and (3) reprogramming the onboard computer of the first VTOL aircraft with the second flight plan. 
Therefore, the combination of Hester, Bailey, and Pasko fails to disclose or render obvious the disclosed flight plan modification procedure in independent claims 1 and 28. Hence, Applicant respectfully submits that independent claim 1 as presently amended are in condition for allowance. Applicant also submits that claims 2-8 and 12-15, which depend upon claim 1, and claims 29-34, which depend upon claim 28, are for the same reasons in condition for allowance and for reasons of the unique combinations recited in such claims.
(2)	Examiner’s Reply, This argument should be rejected by the Board.  Appellant’s argument is not persuasive for the following reasons: 
As disclosed in the previous office action, primary reference Hester discloses the on-demand passenger transport system using automated/pilotless vertical takeoff and landing (VTOL) aircraft of Appellant’s invention in independent claims 1 and 28 including the preamble and limitations “an on-demand passenger transport system, comprising:
one or more vertical take-off and landing (VTOL) aircrafts which operate without a human pilot (see at least column 4 lines 34-35: unmanned aerial vehicle 300 is a vertical take-off and landing (VTOL) vehicle), wherein each of the one or more VTOL aircrafts operates under a control of an associated onboard computer (see at least column 4 lines 45-50: communications module, control module, observation module, column 4 lines 61-67: control module controls the flight and operation of the unmanned aerial vehicle, control module includes an autopilot component and a manual component; an operator at ground command center can control unmanned aerial vehicle by transmitting instructions to manual component via communications module, column 5 lines 5-6: autopilot component controls the flight and operation of unmanned aerial vehicle); 
a ground control system including one or more computers and communicatively coupled to the one or more VTOL aircrafts (see at least abstract, column 1 lines 45-49, column 7 lines 16-40), wherein the ground control system is configured to: 
receive a service request from a passenger for a transport service of the one or more VTOL aircrafts (see at least abstract, column 7 lines 27-40: receives 604 the pick-up request, such that the unmanned aerial vehicle can determine and travel to the location of the user); 
assign a first VTOL aircraft of the one or more VTOL aircrafts to the passenger initiating the service request (see at least abstract, column 7 lines 27-40: receives 604 the pick-up request, such that the unmanned aerial vehicle can determine and travel to the location of the user); 
process the service request to generate a first flight plan that includes a pickup location, a destination location, and a flight route from the pickup location to the destination location by air (see at least abstract, column 1 lines 45-49: deploy to the real-time position, and transport the personnel to a different location, and a command center operable to control a deployment of the unmanned aerial vehicle); and 
transmit the first flight plan to the first VTOL aircraft, wherein the first flight plan is programmed onto the associated onboard computer of the first VTOL aircraft (see at least abstract, column 1 lines 45-49: deploy to the real-time position, and transport the personnel to a different location, and a command center operable to control a deployment of the unmanned aerial vehicle); 	
wherein the onboard computer of the first VTOL aircraft is configured to control a flight of the first VTOL aircraft by executing the first flight plan based on the flight route (see at least abstract, column 1 lines 45-49: deploy to the real-time position, and transport the personnel to a different location, and a command center operable to control a deployment of the unmanned aerial vehicle);
wherein during the flight of the first VTOL aircraft based on the first flight plan, the ground control system is further configured to: receive flight status data from the associated onboard computer (see at least column 4 lines 45-50: communications module, control module, observation module).  Further, Hester discloses a human operator at ground command center (11) may operate and/or control the unmanned aerial vehicle (108); an autopilot component continuously or periodically updates the calculated flight path; and an observation module that includes cameras that monitor the environment surrounding the unmanned aerial vehicle and includes a radar system to identify threats to the passenger and/or unmanned aerial vehicle (see at least column 3 lines 15-17, column 5 lines 15-20, column 5 lines 30-42).”
However, the previous office action stated that primary reference Hester does not explicitly disclose wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: 
process the flight status data to identify a set of safety issues that can affect the flight; and 
when a safety issue in the set of safety issues is identified in the flight status data, modify the first flight plan to generate a second flight plan; and 
reprogram the onboard computer of the first VTOL aircraft with the second flight plan; and 
wherein the onboard computer of the first aircraft is further configured to continue to control the flight of the first aircraft by executing the second flight plan, and introduced secondary reference Bailey to teach these limitations.  Specifically, Bailey teaches wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: 
receive flight status data from the associated onboard computer (see at least [0006]-[0007]: It is known for an aircraft to request a new flight plan and/or new environmental information from a ground-based operations center or air traffic controller.  The downlinked request may be accompanied or followed by current flight route or flight plan information for that aircraft, [0039]: receiving a flight plan/route message from a ground source or downlinked from an aircraft, updating the flight plan/route in that message based at least in part on weather information, updating the flight plan/route in that message based at least in part on weather information, and then uplinking a message containing the updated flight plan/route, Fig. 1); 
process the flight status data to identify a set of safety issues that can affect the flight (see at least [0006]-[0007]: It is known for an aircraft to request a new flight plan and/or new environmental information from a ground-based operations center or air traffic controller.  The downlinked request may be accompanied or followed by current flight route or flight plan information for that aircraft, [0039]: receiving a flight plan/route message from a ground source or downlinked from an aircraft, updating the flight plan/route in that message based at least in part on weather information, updating the flight plan/route in that message based at least in part on weather information, and then uplinking a message containing the updated flight plan/route, Fig. 1); and 	
when a safety issue in the set of safety issues is identified in the flight status data, modify the first flight plan to generate a second flight plan (see at least [0006]-[0007]: It is known for an aircraft to request a new flight plan and/or new environmental information from a ground-based operations center or air traffic controller.  The downlinked request may be accompanied or followed by current flight route or flight plan information for that aircraft, Fig. 1); and 
reprogram the onboard computer of the first aircraft with the second flight plan (see at least [0006]-[0007]: It is known for an aircraft to request a new flight plan and/or new environmental information from a ground-based operations center or air traffic controller.  The downlinked request may be accompanied or followed by current flight route or flight plan information for that aircraft, [0024]: the datalink interface between the Aircraft Communications Addressing and Reporting System Management Unit (ACARS MU) and the flight management system (FMS) enables flight plans and environmental information to be sent from ground the ACARS MU, which then forwards the received information to the FMS); and 
wherein the onboard computer of the first aircraft is further configured to continue to control the flight of the first aircraft by executing the second flight plan (see at least [0006]-[0007]: It is known for an aircraft to request a new flight plan and/or new environmental information from a ground-based operations center or air traffic controller.  The downlinked request may be accompanied or followed by current flight route or flight plan information for that aircraft, [0024]: the datalink interface between the Aircraft Communications Addressing and Reporting System Management Unit (ACARS MU) and the flight management system (FMS) enables flight plans and environmental information to be sent from ground the ACARS MU, which then forwards the received information to the FMS, [0039]: receiving a flight plan/route message from a ground source or downlinked from an aircraft, updating the flight plan/route in that message based at least in part on weather information, updating the flight plan/route in that message based at least in part on weather information, and then uplinking a message containing the updated flight plan/route).  
Appellants merely state that “the quoted pars. [0006]-[0007] in Bailey at most discloses requesting a new flight plan from a ground-based operations center or air traffic controller by an aircraft, and the request can by combined with the current flight route or flight plan.”, “instead of providing specific steps toward modifying an existing flight plan, Bailey in par. [0006]-[0007] merely laid out problems. There is absolutely nothing in Bailey, par. [0006]-[0007] and elsewhere in Bailey which remotely resembles the disclosed flight plan modification procedure”.  Examiner respectfully disagrees.  As similarly described in the previous office action, Bailey teaches that flight information can be received from either a ground source or from an aircraft in the form of a flight message (see at least Bailey [0006]-[0007]). Bailey teaches a dynamic weather band selection process that may occur while an aircraft is in flight or on the ground, wherein the process begins by receiving a flight plan from a ground source or downlinked from an aircraft; calculates an initial predicted trajectory having a number of waypoints for the flight plan; identifies current and forecasted weather information associated with those waypoints; identifies aircraft state data and aircraft observed weather information for an aircraft currently on the flight plan; then recalculates the initial predicted trajectory using the current and forecasted weather information and the aircraft observed weather information to form an updated trajectory wherein updating the updating the flight plan/route in the message based at least in part on weather information (see at least Bailey [0038]).  Bailey further teaches that dynamic weather band processor may receive information from a number of databases such as ground weather information, aircraft weather information that may include weather directly reported or derived from the aircraft, aircraft current state data including current state information such as on-ground, climbing, cruising, descending, altitude, heading, weight, center of gravity, speed, and/or any other suitable state data, and aircraft predictions; Bailey further teaches that flight trajectories are calculated from flight path information provided from either an aircraft or a ground source using flight path restrictions, such as altitude, speed, and/or time, and 
As stated in the previous office action, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide the VTOL aircraft invention as disclosed by Hester by incorporating wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight; and when a safety issue in the set of safety issues is identified in the flight status data, modify the first flight plan to generate a second flight plan; and reprogram the onboard computer of the first aircraft with the second flight plan; and wherein the onboard computer of the first aircraft is further configured to continue to control the flight of the first aircraft by executing the second flight plan as taught by Bailey in order to provide an updated flight plan available for use, providing a flight plan with or without environmental information in response to receipt of current flight information, and providing a system that is adaptive to multiple variations of incoming and outgoing flight plan and/or route formats.
The previous office action also stated that primary reference Hester does not explicitly disclose wherein during the flight of the first VTOL aircraft based on the first flight plan, receiving flight status data collected by a set of sensors on the first VTOL aircraft from the associated onboard computer of the first VTOL aircraft; while Hester discloses the observation wherein during the flight of the first VTOL aircraft based on the first flight plan, receiving flight status data collected by a set of sensors on the first VTOL aircraft from the associated onboard computer of the first VTOL aircraft (see at least abstract, [0017]-[0022]: UAV 220 may include one or more sensors; UAV may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220; UAV 220 may be control by UAV platform 230 via communications with UAV platform 230; UAV platform 230 may receive feedback from the particular UAV 220, via networks 240-260, during traversal of the most efficient flight path by the particular UAV 220; UAV platform 230 may modify the flight path instructions based on the feedback, and may provide the modified flight path instructions to the particular UAV 220; UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones; data storage 235 may store information, capability information associated with UAVs, weather information associated with a geographical region, air traffic information, obstacle information….; Data storage 235 may be included within UAV platform 230).  Appellant’s merely state that Pasko fails to disclose the multiple specific features recited in the disclosed flight plan modification procedure including: (1) processing the flight status data to identify a set of safety issues that can affect the flight; (2) when a safety issue in the set of safety issues is identified in the flight status data, modifying the first flight plan to generate a second flight plan; and (3) reprogramming the onboard computer of the first VTOL aircraft 
As stated in the previous office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Hester by incorporating during the flight of the first VTOL aircraft based on the first flight plan, receiving flight status data collected by a set of sensors on the first VTOL 
For the above reasons, it is believed that the rejections of independent claims 1 and 28 under 35 U.S.C. 103 should be sustained.  
Further, in that Appellants provide no separate arguments as to why claims 2-8, 12-15, and 29-34 are allowable over the prior art of record and it has been established that independent claims 1 and 28 were properly rejected as being unpatentable under 35 U.S.C. 103, it is respectfully requested that the Board affirm the rejection of dependent claims 2-8, 12-15, and 29-34.

2.	Rejection of Claim(s) 1 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
(1)	Appellant argues in the appeal brief, as follows: 
Rejections under 35 U.S.C. § 112
Claims 1-8, 12-15, and 28-34 were rejected under 35 U.S.C. § 112(a), first paragraph, for failing to comply with the written description requirement. Specifically, Examiner avers that independent claims 1 and 28 recite the limitation(s) “wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight.” Examiner then alleged that: “[H]owever, the closest reference in the specification is [0047]: Control center 102 can process the sensor data received from the assigned aircraft 108 in flight to identify any safety issue which can affect the flight, which does not sufficiently describe the limitation ‘wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight , ‘identify a set of safety issues’, or “when a safety issue in the set of safety issues is identities in the flight status data’”  
Applicant respectfully but fully disagrees with the above rejection. Instant disclosure discloses in par. [0047] (emphases added): 
Control center 102 can process the sensor data received from the assigned aircraft 108 in flight to identify any safety issue which can affect the flight.  Some safety issues can include weather threat along the flight route, aircraft malfunction, and passenger emergency, among others.  If a safety issue is identified from the received sensor data, control center 102 can generate a modified flight task, which can include changing the flight route.  The modified flight task can be then transmitted from control center 102 to the assigned aircraft 108 in-flight to reprogram the onboard computer of the aircraft.  The onboard computer can be configured to subsequently control the remaining flight of the aircraft based on the modified flight task, for example, to change the course according to the new flight route, or to interrupt the flight by landing the aircraft at a safe location. 
First, Applicant would like to reference par. [0036], which recites “[M]ultiple sensors on the VTOL aircraft provide real time flight status for the onboard computer,” and par. [0055], which recites “[W]hen the VTOL aircraft 108 performs each flight procedure based on the flight instructions, the sensors installed on the VTOL aircraft capture flight status in realtime.”
The above teachings establish the relationships between the recited “flight status” in par. [0036] and “sensor data” in par. [0047].  In other words, the recited flight status data can be generated by the recited “multiple sensors” on the VTOL aircraft in the forms of sensor data/outputs, i.e., “sensor data.” Par. [0047] further discloses that “onboard flight control subsystem 308-1 is also responsible for sending flight status to control center 102 through radio communication channels for flight monitoring purposes.” 
Now returning to the claim limitation at issue: “the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight,” it has become clear that par. [0047] provides complete and unequivocal supports for the above claim limitation, after we established the supports between the recited flight status data in the claim limitation and the recited sensor data in the specification.  
Further regarding the claim term “identify a set of safety issues,” par. [0047] clearly recites: (1) identify any safety issues which can affect the flight; and (2) some safety issues can include weather threat along the flight route, aircraft malfunction, and passenger emergency, among others.  All the above written descriptions fully support the claim limitation that more than one safety issue, or “a set of safety issues” can be identified based on the flight status data.
Hence, it is believed that the above identified claim limitation is fully supported by the instant disclosure, and independent claims 1 and 28 fully comply with the written description requirement.  Hence, Applicant respectfully requests the withdrawn of the § 112 rejections.

(2)	Examiner’s Reply, This argument should be rejected by the Board.  Appellant’s argument is not persuasive for the following reasons: 
As similarly disclosed in the previous office action, Claim(s) 1 and 28 were rejected as failing to comply with the written description requirement regarding the limitation(s) “wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight”.  Concerning Appellant’s argument that all the above written descriptions fully support the claim limitation that more than one safety issue, or “a set of safety issues”, can be identified based on flight status data, Appellant’s specification does support processing the flight status data to identify a safety issue that can affect the flight; modify the first flight plan to generate a second flight plan when a safety issue is identified in the flight status data; and reprogram the onboard computer of the first VTOL aircraft with the second flight plan, but Appellant’s specification does not support the ground control system identifying a set or list of safety issues followed by then identifying, within the identified set or list of safety issues, a safety issue.  Further, while Appellant’s specification paragraph [0047] recites “Control center 102 can process the sensor data received from the assigned aircraft 108 in flight to identify any safety issue which can affect the flight. Some safety issues can include weather threat along the flight route, aircraft malfunction, and passenger emergency, among others”, Appellant’s specification describe possible safety issue(s) but Appellant’s specification does not describe the ground control system first identifying a set of safety issues followed by identifying a safety issue among the previously identified set of safety issues.  Further, Appellant’s specification merely repeats in paragraph [0056]: “As mentioned above, this ground flight control subsystem can process the sensor data received from an assigned aircraft 108 in flight to identify any safety issue which can affect the flight. If a safety issue is identified, ground flight control subsystem 308-2 can generate a modified flight task, which can include changing the flight route” but does not provide clarification or support regarding the limitation “wherein during the flight of the first aircraft based on the first flight plan, the ground control system is further configured to: process the flight status data to identify a set of safety issues that can affect the flight”.  Accordingly, Appellant’s specification does not provide support for the limitation “wherein during the flight of 
For the above reasons, it is believed that the rejections of independent claims 1 and 28 under 35 U.S.C. 112(a) should be sustained. 

 (4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                           
                                                                                                                                                                             /JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.